  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


GINNIFER WYATT,                       )
                                      )
        Plaintiff,                    )
                                      )           CIVIL ACTION NO.
        v.                            )             2:19cv154-MHT
                                      )                  (WO)
MONTGOMERY COUNTY PUBLIC              )
SCHOOLS, et al.,                      )
                                      )
        Defendants.                   )


                                   OPINION

       Plaintiff       filed    this      employment-discrimination

lawsuit      against    three   defendants.          She   attempted    to

serve the summons and complaint on the three defendants

by certified mail, and service was successful as to

two.     The court received a return-receipt card signed

by someone at the address for the third defendant--the

State    of    Alabama     Department        of   Education      (“ADOE”).

However, it is unclear who signed the card and whether

the service was sufficient under the Federal Rules of

Civil Procedure.           See Order (doc. no. 25).              When the

deadline      for    the    ADOE    to    file     an   answer    to   the
complaint passed with no response, plaintiff did not

file    motions     for   entry   of      default   and   for   default

judgment, as one would typically do when a defendant

who has been properly served fails to file an answer or

other response to the complaint.                  See Fed. R. Civ. P.

55(a) & (b).        Nor did she file proof of proper service

or ask for more time to effect service, although she

was warned that she was at risk of having her claims

against the ADOE dismissed if she did not show proper

service.       See Orders (doc. nos. 19, 24, and 25).

       This    lawsuit    is   now       before   the   court   on   the

recommendation of the United States Magistrate Judge

that plaintiff’s case be dismissed without prejudice as

to the ADOE for failure to perfect service, failure to

prosecute, and failure to comply with the orders of the

court.        There are no objections to the recommendation.

After an independent and de novo review of the record,

the     court     concludes    that        the    magistrate    judge’s

recommendation should be adopted.


                                     2
An appropriate judgment will be entered.

DONE, this the 31st day of October, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
